USCA4 Appeal: 21-7019      Doc: 30         Filed: 10/17/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7019


        ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
        Kweli, a/k/a Justice,

                             Plaintiff - Appellant,

                      v.

        RANDALL FOWLER, JR.; LASLEY; DEGEORGIS; WANTONTA GOLDEN;
        JEFF BILYEU; R. BLACKBURN; KENNETH MYERS; JAMES JENNINGS;
        NATHAN RICE,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Cameron McGowan Currie, Senior District Judge. (0:18-cv-01417-CMC)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Louis Garrett, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7019      Doc: 30          Filed: 10/17/2022     Pg: 2 of 3




        PER CURIAM:

               Robert Louis Garrett, Jr., a South Carolina prisoner, seeks to appeal the district

        court’s order (1) accepting the magistrate judge’s recommendation to dismiss, or grant

        summary judgment on, most of the claims asserted in Garrett’s 42 U.S.C. § 1983 action;

        and (2) rejecting the magistrate judge’s recommendation to allow two of Garrett’s claims

        to proceed and awarding Defendants summary judgment on those claims. We affirm.

               The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

        § 636(b)(1)(B), who recommended dismissing or granting summary judgment on most of

        Garrett’s claims. Although the magistrate judge advised Garrett that failure to file timely,

        specific objections to the recommendation would waive appellate review of a district court

        order based on the recommendation, Garrett filed no objections—despite receiving two

        extensions of the objections period. The timely filing of specific objections to a magistrate

        judge’s recommendation is necessary to preserve appellate review of the substance of that

        recommendation when the parties have been warned of the consequences of

        noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766

        F.2d 841, 846-47 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 154-55 (1985).

        We thus conclude that, by failing to file objections to the magistrate judge’s

        recommendation after receiving proper notice, Garrett has waived appellate review of the

        district court’s order to the extent it adopted the magistrate judge’s recommendation.

               We turn then to that portion of the district court’s order that rejected the magistrate

        judge’s recommendation.      Specifically, although the magistrate judge recommended

        allowing two of Garrett’s claims to proceed, the district court granted Defendants summary

                                                      2
USCA4 Appeal: 21-7019       Doc: 30          Filed: 10/17/2022      Pg: 3 of 3




        judgment on those claims after consideration of these claims on the merits and in

        conjunction with Defendants’ objections. On appeal, we confine our review to the issues

        raised in the informal brief. See 4th Cir. R. 34(b). Because Garrett’s informal brief does

        not meaningfully challenge this aspect of district court’s disposition, we conclude that he

        has forfeited appellate review of the court’s rulings. See Jackson v. Lightsey, 775 F.3d

        170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

        Circuit rules, our review is limited to issues preserved in that brief.”).

               For these reasons, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                       3